Order of business
The final version of the draft agenda as drawn up by the Conference of Presidents at its meeting of Friday, 17 September 2009, pursuant to Rules 130 and 131 of the Rules of Procedure, has been distributed.
Monday:
The Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has made a request to remove from the agenda the short presentation of Mrs Gallo's report on enforcement of intellectual property rights in the internal market.
Mr President, our group already pointed out in the Conference of Presidents last week that the Gallo report - an own-initiative report that is very controversial in this House - ought to be reassessed in terms of our continued debating of it. The fact of the matter is that, under the new Rules of Procedure, this report was introduced and voted on very quickly. However, we already have several alternative resolutions that are also being put to the vote. The situation as we see it today is a very confusing one. I would even dare to predict that none of the specified drafts that are to be put to the vote here will ultimately receive a majority vote. That is my first point.
The second is that, in the meantime, we have discovered that the Commission's initiatives in the area of copyright will be presented in the next few days. The Commission has decided on a legislative approach and there will be draft directives in the legislative pipeline. This means that, at a time when we are drawing up legislation, we will be voting on an own-initiative report that will surely be overtaken by this legislation.
Therefore, we are requesting that this item be removed from the agenda.
Mr President, we cannot accept a further request for a postponement of the vote on this report.
With regard to substance, it is wrong to say that there is no consensus, because this report is the result of numerous compromises which have been debated and discussed over a period of several months.
With regard to form, I should like to remind the Chamber that it was voted on in the Committee on Legal Affairs at the beginning of June and that further discussions took place when the three postponements were agreed. This time, there is no reason why the vote on this report should be postponed other than to simply allow certain parties, certain political groups, to reach a consensus. However, this is not in the general interest.
The general interest is precisely that we take a position on this own-initiative report, which will never contradict any future legislative provisions, since it merely calls for existing legislative texts to be applied and not to be rejected.
Mrs Gallo supports keeping this item on the agenda, but I was asking for somebody who would like to support Mr Martin Schulz and his proposal.
Mr President, Mrs Gallo, ladies and gentlemen, I think that my fellow Member, Mr Schulz, has said exactly what needed to be said, which is that you do not have a majority. Furthermore, the liberal group will vote against your report. I do not see any point today in proving that none of the reports has a majority.
Discussions need to be held in virtually all the groups. I know that in your group, you are unanimous - I doubt this, but let us imagine that you are unanimous - but in the other groups, discussions are still taking place, and there is no clear majority on one side or the other. I therefore think that, for once, Mr Schulz is being extremely sensible in calling for this initiative to be postponed.
(Parliament rejected the request)
Thursday:
I have received a request from the European Conservatives and Reformists to postpone the vote on motions for resolutions on failures in protection of human rights and justice in the Democratic Republic of Congo.
on behalf of the ECR Group. - Mr President, yes, on behalf of the ECR Group, I would like formally to move postponement of the vote on Thursday. I want to make it clear it is only the vote that we are referring to, and not the rest of the order of business.
I do so because, as you yourself described in detail at the outset of this meeting, Members will face potential problems on Thursday travelling back to their home countries; indeed, I know of many Members from across the House who are actually planning to leave Strasbourg on Wednesday. It is therefore perfectly reasonable to ask for a delay of what will be about two weeks in taking the vote on this particular item, and for it to be deferred to the mini-plenary session in Brussels.
Mr President, although this is an unusual form of cooperation, my group already proposed last week that we should not have any votes on Thursday because we had no intention whatsoever of undermining the right of the French to strike, as Mr Daul feared, but we would like to ensure that a great number of workers from France or Germany are not used to provide very expensive transport for staff, in particular, of the European Parliament, thus bypassing the strike. As far as I can see, there is definite support in the European Parliament for this sensible approach. My group is also in favour of postponing this vote.
Mr President, ladies and gentlemen, it will not be a vote on a legislative act, so, in my opinion, it has a different level of importance.
I think this strike will affect all the political forces present in Parliament roughly equally. It is not the case that it will primarily affect those on the left or those on the right, so in any case, there will be representativeness - though possibly reduced - and so we can vote with confidence.
(Parliament agreed to the request)
(The order of business was thus adopted)
(FR) Mr President, I did not understand the situation with regard to the vote.
Did we vote for or against the agenda that was decided on at the Conference of Presidents?
Against? So there will be no sitting on Thursday?
There is no vote? So you want to sign in and be paid without voting? Very well.
Mr Daul, we have adopted only one item, namely, that there will be no vote on one specific issue on Thursday. The rest remains unchanged. There will be no vote on failures in protection of human rights and justice in the Democratic Republic of Congo. There will be a debate on that issue, and all other items remain unchanged. It is only that vote which will not take place.